Title: From Thomas Jefferson to James Monroe, 21 February 1823
From: Jefferson, Thomas
To: Monroe, James


Sir
Monticello
Feb. 21. 23.
The inclosed answers your favor of the 29th Ult. on the value of your lands. I had had great hopes that while in your present office you would break up the degrading practice of considering the President’s house as a general tavern, and economise sufficiently to come out of it clear of difficulties. I learn the contrary with great regret. your society during the little time I have left would have been the chief comfort of my life. of the three portions into which you have laid off your lands here, I will not yet despair but that you may retain that on which your house stands. perhaps you may be able to make an equivalent partial sale in Loudon before you can a compleat one here.I had flattered myself that a particular and sure resource would have saved me from my unfortunate engagements for W. C. N. but they fail me, and I must sell property to their amount.You have had some difficulties and contradictions to struggle with in the course of your administration; but you will come out of them with honor and with the affections of your country. mine to you have been, and ever will be constant and warm.Th: Jefferson